ANDERSON, Justice
(concurring).
On the record now before our court, I join in the majority opinion. I write separately, however, to highlight at least one of the serious problems presented by our forfeiture process in Minnesota. As the majority opinion notes in passing, Minn.Stat. § 169A.63, subd. 10(b) (2012), provides for *761the distribution of seized assets to the law enforcement agency responsible for the asset seizure and the prosecuting authority bringing the seizure action.
And therein lies a significant conflict of interest. Notwithstanding the laudable public policy goals that underlay the original legislative decision to provide for asset forfeiture, law enforcement and prosecutors have a financial interest in deciding which assets to seize and that decision may or may not be informed by agency budget considerations. Indeed, the United States Department of Justice has produced a guide that urges law enforcement to use asset forfeiture to boost the “bottom line” of police agencies. John L. Worrall, Asset Forfeiture 14 (Problem-Oriented Guides for Police, Response Ser. No. 7, 2008) (“The obvious advantage of asset forfeiture is its potential to boost an agency’s bottom line.... Researchers have found, indeed, that forfeiture can assist agencies by augmenting their discretionary budgets.”), available at www.popcenter.org.
Under the current statutory scheme there is no effective check on an agency’s decision to seek forfeiture in one case and not in another. And while there are, in theory, defenses available to those whose assets have been seized, the owner is often financially unable to mount an effective defense.
With all due respect to our law enforcement and prosecutorial authorities, this statutory forfeiture regime creates the wrong incentives and is inconsistent with historic American insistence on checking authority. As James Madison observed long ago, “If men were angels, no government would be necessary.” The Federalist No. 51, at 398-99 (James Madison) (J.B. Lippincott ed., 1880). There are, no doubt, many different ways to address this concern, as well as other challenges associated with our statutory forfeiture procedures, but the proper venue to deal with these problems is the Legislature. The undertaking of this effort is long overdue.